Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Remarks
The examiner thanks applicant for the interview on 03/09/2021, after the final rejection mailed on 01/06/2021. The amendments have been fully considered, and are supported by the provided specification. See allowance below.

Claims 1 and 3-44 are pending, with Claim 2 previously canceled. 

Allowable Subject Matter
Claims 1 and 3-44 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art on record, Bonnal (US 2015/306349), while disclosing an intravenous catheter apparatus having hub and needle and valve with elastomeric member, does not disclose or render obvious, alone or in combination with the other prior art of record, either the elastomeric member’s slit opening to permit flow while the peripheral 
Bonnal is the closest prior art of record, as it teaches an intravenous catheter apparatus (Fig, 1, seen at (10)) comprising:
a catheter hub (Fig. 1, (12)) arranged at a proximal end of a catheter tube (Fig. 1, (14)), the catheter hub (12) having an inner surface defining a chamber (Fig. 1, (32));
a needle (Fig, 1, (20)) defining an axial direction and having a needle tip (Fig, 1, (24)), the needle (20) extending through the chamber (32) and the catheter tube (14) when in a ready position;
a needle guard (Fig. 1, (22)) slidably arranged on the needle (Fig. 1 and [0067-0068], wherein the needle guard slides on the needle protector (22) slides (pulls) along the needle (20) and can engage the catheter hub (12)) at least partially received in the chamber (32) when the needle (20) is in the ready position, the needle guard (22) including a base portion (Fig. 1, seen at (96)) and a first arm (Fig. 1, (98)) and a second arm (Fig. 1, (100)) extending from the base portion (96), wherein the first arm (98) is deflected radially outwards ([0068] wherein both (98) and (100) are biased toward one another and pivot radially inward, thus also deflect radially outward) by the needle (20) against a restoring force when the needle (20) is in the ready position whereby the needle guard (22) is brought into retaining contact with the catheter hub (12);
a valve (Figs 1 & 2, (16)) which separates a distal space arranged in distal direction from the valve (16) from a proximal space arranged on proximal direction from the valve (16); and wherein the valve (16) opens based on a pressure differential between the pressure prevailing 
a housing (wherein in applicant's specification [pg. 29 lines 19-21] applicant describes the valve housing as being formed from catheter hub components; therefore, according to applicant's interpretation, the housing for the valve of Bonnal is Fig. 1 (28) and (30)) having an first opening (Fig. 1) and a second opening (Fig. 1); and
an elastomeric member (Figs 1 & 2, (64)) positioned in the housing (28, 30), the elastomeric member (64) comprising a continuous peripheral wall (Fig. 2, (70)) projecting from a surface (Fig. 2, wherein the peripheral wall (70) projects from the surface of (64)); and a slit (Fig. 2, (78)) extending through the surface (of (64)), a continuous portion of the peripheral wall (70) creating a continuous sealable contact with the housing (seen in Fig. 1) and partitioning the housing into an upper section and a lower section (seen in Fig. 1, wherein the upper section is seen within housing portion (30), and the lower section is seen within housing portion (28)), the elastomeric member (64).
However, as Bonnal does not teach the pressure differential between upper and lower sections as causing either the peripheral wall to deflect from the housing permitting fluid flow around the elastomeric member while maintaining closure of the slit; or the slit to open permitting fluid flow through the elastomeric member while the peripheral wall is maintained in sealable contact with the housing, therefore the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 3-44 are dependent upon Claim 1 or subsequent claims depending upon Claim 1, and are therefore also considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783